Per Curiam,
The sole .complaint of the appellant is of the refusal of the court below to grant a new trial for alleged improper remarks of counsel for plaintiff in addressing the *366jury. No objection was made to them by counsel for defendant at the time they were uttered, and the learned trial judge instructed the jury to disregard them. It was too late for the defendant to complain of them for the first time after a verdict unsatisfactory to it had been rendered, and the judgment is, therefore, affirmed.